UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7594



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ELLUS LAROUS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CR-98-7-FO)


Submitted:   November 8, 2001          Decided:     November 21, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellus Larous, Appellant Pro Se. Michael Gordon James, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellus Larous appeals the district court’s orders denying his

motion filed under 18 U.S.C.A. § 3582 (West 2000) and his motion

for reconsideration of that order. We have reviewed the record and

the district court’s orders and find no reversible error.   Accord-

ingly, we affirm on the reasoning of the district court.     United

States v. Larous, No. CR-98-7-FO (E.D.N.C. Aug. 1 & 31, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2